Title: "I abducted your kid with some candy" but don't worry, mom was in on it to teach dad a lesson. Kidnapping or just a prank, bro?
Question:
Answer #1: Without being state-specific: assuming there's no court-ordered custody agreement, both parents share custody of the child, which means both parents can allow another adult to temporarily take the child. I don't think there's any crime committed in this specific video.

I have seen some videos where adults do this to their adult children or friends, in which case the YouTube morons are committing several forcible felonies and are lucky the victims don't shoot them.